Exhibit 10.1

LETTER AMENDMENT

March 18, 2009

Mr. Mike Grubbs

William Lyon Homes, Inc.

4490 Von Karman Avenue

Newport Beach, CA 92660

 

Re: Guaranty Bank Loan No. 906-0100

Dear Mike,

With reference to that certain Amended and Restated Master Loan Agreement dated
as of January 28, 2008 (“Original Loan Agreement”) by and between WILLIAM LYON
HOMES, INC., a California corporation (“Borrower”), and GUARANTY BANK, a federal
savings bank organized and existing under the laws of the United States
(“Lender”), as amended by that certain Agreement for First Modification of
Amended and Restated Loan Agreement, Deeds of Trust and Other Loan Instruments
dated as of December 5, 2008 (“First Modification,” and collectively with the
“Original Loan Agreement,” the “Loan Agreement”), this letter is to serve as
confirmation that Lender has approved Borrower’s request for an extension of the
Facility Expiration Date as detailed in Exhibit “A,” Paragraph 1(D)(b) of the
First Modification, and the Facility Expiration Date is hereby extended to
December 3, 2009, subject to Exhibit “A,” Paragraph 1(D)(b) of the First
Modification. Initially capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

This letter also serves as confirmation that effective as of March 5, 2009,
Paragraph 3(iv) of the First Modification is hereby amended to provide that the
Loan Amount is hereby reduced to THIRTY MILLION DOLLARS ($30,000,000.00), and
aggregate Loan Allocations shall not exceed THIRTY MILLION DOLLARS
($30,000,000.00).

Except as expressly provided in this letter amendment, nothing provided herein
shall alter or affect any provision, condition or covenant contained in the Loan
Instruments or affect or impair any of Lender’s rights, powers or remedies
thereunder. It is the intent of the parties hereto that the provisions of the
Loan Instruments shall continue in full force and effect except as expressly
modified hereby.



--------------------------------------------------------------------------------

Please indicate your agreement to these terms by signing the original of this
letter and returning it to us. The enclosed copy is for your records.

 

Very truly yours,

GUARANTY BANK,

a federal savings bank organized and existing under the laws of the United
States

By:  

/s/ Kent Newberry

Name:   Kent Newberry Title:   Senior Vice President

 

Agreed to by:

WILLIAM LYON HOMES, INC.,

a California corporation

By:  

/s/ Michael D. Grubbs

Name:  

Michael D. Grubbs

Title:  

Senior Vice President

By:  

/s/ Richard S. Robinson

Name:  

Richard S. Robinson

Title:  

Senior Vice President